Per. Curiam.
This was an action to foreclose a material-man’s lien. The court made findings of fact and conclusions of law, and entered its decree in accordance therewith. The appellant proposed certain findings and conclusions, which were rejected. The respondents have interposed a motion to strike the statement of facts, and to affirm the judgment, for the reason that no proper exceptions were taken to the findings of fact and conclusions of law. No exceptions whatever were taken to the findings as made by the court, and the only exception to the refusal to find as requested is contained in the following entry in the minutes of the clerk: “Plaintiff’s proposed findings and conclusions are presented and refused, exception allowed.” Under the uniform rulings of this court, a general exception of this kind is of no avail. Peters v. Lewis, 33 Wash. 617, 74 Pac. 815; Horrell v. California etc. Ass’n., 40 Wash. 531, 82 Pac. 889, and cases cited. Inasmuch as no error is predicated upon the exclusion of testimony, the motion to strike the statement of facts must be granted.
The findings of the court sustain its judgment, and in the absence of a statement of facts or bill of exceptions, there is no question before us for review. The judgment is therefore affirmed.